Citation Nr: 1640466	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to July 1968, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge, Vietnam Service Medal with Bronze Service Star, Vietnam Campaign Medal with 60 Device, and Bronze Star Medal with "V" Device.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The jurisdiction has since been transferred to the RO in Detroit, Michigan.

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This matter was previously before the Board in November 2015, at which time it was remanded to schedule the Veteran's hearing request.  In August 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a December 2013 claim, the Veteran requested secondary service connection for "knee and back problems, neck problems, memory problems."  Further, the issues of reopening his claim for peripheral neuropathy, and entitlement to a compensable rating for his service-connected bilateral hearing loss, have been raised by the record.  See March 2014 VA Form 9.  Because the foregoing issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD and depressive disorder had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD is related to his combat experiences in Vietnam.  August 2016 Board hearing transcript, p.4.  He also reported that "one of the tanks we were working with hit a mine and my [sergeant] and myself pulled the guys out of the tank that caught fire while artillery shells were going off."  April 2011 VA examination.

The elements necessary to establish entitlement to service connection for an acquired psychiatric disorder, including depressive disorder and PTSD, have been met.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.304(f).  

The July 1968 separation examination report indicates that the Veteran reported having depression or excessive worry.  The record shows current diagnoses of depressive disorder and PTSD.  See, e.g., February 2016 VA treatment record.  Throughout the appeal period, the Veteran has experienced symptoms of recurrent distressing dreams of the traumatic event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; and difficulty concentrating.  See, e.g., April 2011 VA examination.

The Board finds that the Veteran's reported stressors are consistent with the places, types and circumstances of his service in Vietnam.  A VA therapist, from the VA PTSD Clinical Team, provided a July 2016 statement noting diagnoses of persistent depressive disorder and PTSD related to combat he experienced in Vietnam.  She also indicated that the Veteran has consistently reported that symptoms associated with PTSD and depressive disorder began during his service and have caused him significant dysfunction throughout his life.  

The Board finds that the medical evidence of record supports the finding that the Veteran's psychiatric symptoms are related to his in-service stressors.  Consequently, the elements necessary to establish service connection for his psychiatric disorder have been met.  See 38 C.F.R. §§ 3.303, 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed PTSD and depressive disorder, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


